*965Memorandum. Notwithstanding our decision in Matter of Gaines v. Board of Election (25 N Y 2d 807), we adhere to the long-established substantial compliance rule announced in Matter of Simpson v. Cohen (275 N. Y. 642) and reaffirmed in Matter of De Luca v. McNab (16 N Y 2d 835). (See, also, Matter of Rosen v. McNab, 25 N Y 2d 798.) To whatever extent our decision in Gaines is inconsistent with the result herein, it is hereby overruled.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order reversed, without costs, and the order of Special Term reinstated in a memorandum.